Citation Nr: 1123869	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-30 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel










INTRODUCTION

The Veteran served on active duty from August 1955 to August 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO denied the claims for service connection for bilateral hearing loss and tinnitus.  In October 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in November 2009.  The RO issued a Supplemental SOC (SSOC) in June 2010, and indicated that as the RO initiated additional development during the appeal period, resulting in additional evidence received, the Veteran would be given an additional 60 days to file a formal appeal.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  The Board accepts the Veteran's assertions of noise exposure in service as credible and consistent with his service in Vietnam as a cryptology and communications specialist.

3.  Although the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes, there is no evidence of hearing loss for decades after service, and the only competent opinions to address the question of whether there exists a nexus between the Veteran's in-service noise exposure and current bilateral hearing loss are not supportive of the claim.

4.  No credible evidence of a tinnitus disability was shown in service, and the only competent opinions to address the question of whether there exists a nexus between the Veteran's in-service noise exposure and current tinnitus are not supportive of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A.           §§ 101 (22), (24), 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for bilateral hearing loss and tinnitus.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA and requested that the Veteran submit any pertinent evidence in his possession.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the July 2008 letter-which meets the content of notice requirements described in Pelegrini and Dingess/Hartman-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the reports of VA June 2009 and March 2010 examinations conducted in Taiwan. Also of record and considered in connection with the appeal are various written statements provided by the Veteran.

The Board finds that no additional RO action to further develop the record in connection with either claim is warranted.  The Board acknowledges that, as will be discussed below in greater detail, the opinions of record do not fully address the etiology of the Veteran's claimed bilateral hearing loss and tinnitus, and it is unclear from the examination reports whether the examiners adequately considered the Veteran's complete medical history and assertions.  

The record reflects that through letters sent in April 2009 and February 2010, the RO informed the Veteran that it had asked the American Consulate or Embassy in his country to assist him in scheduling his examination. The RO noted that upon receipt of the letter, he should coordinate with the Embassy or Consulate to get the examination scheduled and completed.  The RO emphasized that the Veteran should not wait for the Embassy or Consulate to contact him.  The RO informed him that if he had a private doctor, the doctor might be able to conduct some or all of the required examinations.  In this regard, the RO included a copy of the examination protocols specifically pertaining to his claimed conditions.  The protocols included specific issues that VA needed addressed in order to be able to make a decision on his claims.

The Veteran obtained the requested examinations at the Taiwan Adventist Hospital in June 2010 and March 2010; however, the examiners did not address all of the issued specified in the VA examination protocols.  On his substantive appeal, Form 9 Appeal to the Board of Veterans' Appeals, the Veteran indicated that he could not find a physician who would state that his tinnitus was caused by in-service noise exposure from bombings because there are too many unknown factors between loud noise, tinnitus, and the time that occurred between the two.

Given the numerous requests by the RO to attempt to obtain an examination sufficient to decide the Veteran's claims, the Board finds that a remand for any additional development is not warranted.  The RO exhausted all avenues for attempting to obtain the necessary examination outside the United States through contacting the American Consulate in Taiwan, and has informed the Veteran of his duty to assist in the development of his claim by obtaining the requisite examination and providing the protocol for the examination.  Moreover, as the Veteran has indicated that he cannot find a physician that would provide an opinion supportive of his claims, a remand would further delay adjudication of the Veteran's appeal without producing any additional evidence.  Therefore, the Board finds that no additional RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.    § 3.303 (2010).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran asserts that his exposure to loud noise while in service has caused the claimed bilateral hearing loss and tinnitus.  Specifically, the Veteran asserts that he was present during a "bomb dump" while stationed at the Da Nang Air Base in Vietnam with part of the 6924th Security Squadron.  He also indicated that his job duty was to monitor all communications, whether verbal or Morse Code, which required using ear phone for twelve hours a day to listen to all forms of communication.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for bilateral hearing loss and for tinnitus must be denied.

The Veteran's service treatment records reflect no complaints, findings, or diagnoses of tinnitus or hearing loss.  The Veteran's entrance examination report reflects no ear disease or defects and hearing test results were within normal limits.  The Veteran's hearing was examined periodically during service-however, while these examination show decreased hearing over the years, none of these examinations confirm a hearing loss disability during service.  On audiometric testing in June 1965, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
-5
5
0
LEFT
0
-5
-5
0
0

On audiometric testing in September 1970, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
15
10
10
10

On audiometric testing in November 1972, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
20
LEFT
20
20
20
20
25

His March 1975 discharge examination report also reflects no disease or defects and that his hearing was normal.  On audiometric testing, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
10
15
10
5
15

First addressing the matter of in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Veteran's service records show that he served as a cryptology specialist and radio communications analysis technician, which required the frequent use of headphones.  The Veteran has also submitted articles and photographs confirming bombing at Da Nang during his service at the base.  As such service would undoubtedly involve some, and possible significant, noise exposure, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

Further, although the competent evidence does not reflect the presence of hearing loss in either ear to an extent recognized as a disability during the period of the Veteran's active service, the absence of evidence of such hearing loss in service is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Likewise, as noted above, service connection may be granted for tinnitus (or other disability) diagnosed post service upon a showing of a medical nexus between that disability and injury (to include noise exposure) or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

Following service, a September 1986 audiological evaluation conducted at the Taiwan Adventist Hospital revealed normal hearing bilaterally.  The Veteran also reported constant ringing in the ear.  In April 1987, it was noted that the Veteran had complained of tinnitus since September 1986.  




On June 1997 audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
50
55
LEFT
20
30
30
40
50

A diagnosis of mild to moderate bilateral sensorineural hearing loss was assigned.

On August 2002 audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
35
50
LEFT
15
15
20
N/A
30

A diagnosis of mild to moderate sensorineural hearing loss in the right ear and mild to moderate high tone dip at 4000 through 8000 Hertz on the left hear was assigned.

In June 2009, the Veteran was afforded an audiological evaluation at the Taiwan Adventist Hospital for VA purposes.  The evaluation report reflects that pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
50
60
LEFT
20
30
35
45
55

The examiner assigned a diagnosis of mild to moderate sensorineural hearing loss.  He noted that, based upon his experience, exposure to loud noises or explosions can cause constant tinnitus in some people, even years later.  However, he was unable to determine if the Veteran's service was the cause of his tinnitus, and could not resolve this issue without resort to mere speculation.  

In March 2010, the Veteran was afforded an audiological evaluation at the Taiwan Adventist Hospital for VA purposes.  On audiometric testing, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
50
55
LEFT
15
25
35
50
60

The examiner again assigned a diagnosis of mild to moderate sensorineural hearing loss.  He noted that hearing loss can be determined in decibels and frequency, but that tinnitus could not.  He also pointed out that loud explosions can cause traumatic brain injury and both eardrums and neurostructures can be damaged, though not evident even years later.  Based on the above and his experience, the examiner indicated that he was unable to determine the cause of the Veteran's tinnitus without resort to mere speculation.

The above-cited evidence clearly reflects that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the Veteran has asserted that he suffers from ringing in the ears, or, tinnitus.  Also, as noted above, the Board has accepted the Veteran's assertions pertaining to noise exposure in service.  However, each claim must be denied on the basis of medical nexus to service.

As the outset, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit 5 Vet. App. at 93.  The Veteran is also competent to testify about observable symptoms or injury residuals, such as tinnitus (i.e., ringing in his ears).  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, however, the Veteran has not alleged, nor does the record document, that the Veteran has experienced continuous hearing difficulties or tinnitus since his discharge from service.  There is no evidence of complaints of tinnitus or hearing loss during service, and the Veteran has only reported that he has experienced constant tinnitus "ever since he first heard" the ringing in his ears.

In addition, there is no evidence of bilateral hearing loss until 1997, over twenty years after the Veteran's discharge from service.  Likewise, the first clinical documentation of complaints of tinnitus was many years after service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the only competent opinions to address the question of whether there exists a medical nexus between the Veteran's service and his current tinnitus and bilateral hearing loss are not supportive of the claims.  The June 2009 and March 2010 examiners each indicated that they were unable to determine the cause of the Veteran's tinnitus without resort to mere speculation.  The Board assumes that this opinion also extends to the Veteran's claimed bilateral hearing loss, as this claim is also based on in-service noise exposure.  The Board points out that the award of service connection is to be made without resort to speculation.  See 38 C.F.R. 3.102. Significantly, the Veteran has not presented or identified any contrary, competent opinion, i.e. a medical opinion that, in fact, supports a finding that there exists a medical nexus between current bilateral hearing loss and tinnitus and service.  In fact, as noted above, the Veteran has indicated that he has been unable to find a physician who is willing to provide such an opinion.

Further, as regards any direct assertions by the Veteran that his hearing loss and tinnitus are related to the Veteran's in-service noise exposure, the Board finds that such 
assertions, without more, provide no basis allowance of the claims. As indicated above, each claim under consideration turns on the matter of whether there exists a medical nexus between current disability and service, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the medical matter on which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


